Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a review of Applicant’s arguments and the prior art of record and a secondary search, it is believed that the present invention is novel and non-obvious wherein no reference discloses the recited structure, including one or more inner and outer layers made of polyolefin, and a barrier layer between the one or more inner and outer layers wherein the one or more outer layers has or have a total thickness of 80-300 µm, and the barrier layer consisting of ethylene-vinyl alcohol copolymer (EVOH) having an ethylene content of <35mol% and a thickness of ≤25 µm.  As pointed out by Applicant, the conduit disclosed in U.S. 2005/0217747 to Buriak et al. has similar structure and materials, however, it is used in oil field and other applications requiring the transportation of corrosive gases and fluids, under pressure, while the present invention requires the recited thickness in order to achieve a lighter weight tube, utilized in receiving common products in the cosmetic and/or pharmaceutical sector in order to achieve a shelf life of, for example, 1 year or more.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


February 12, 2022
P. F. Brinson